OPINION — AG — PURSUANT TO 10 O.S. 1971 1107 [10-1107](B) AS AMENDED BY 10 O.S. 1977 Supp., 1107 [10-1107](B), AN OFFICER MAY TAKE ANY MINOR (JUVENILE) INTO CUSTODY WITHOUT AN ARREST WARRANT OR COURT DETENTION ORDER, ONLY IF IT APPEARS TO SUCH OFFICER, IN HIS PROFESSIONAL JUDGEMENT, THAT SUCH CHILD IS IN SURROUNDINGS WHICH COULD ENDANGER HIS WELFARE. THE OFFICER IS REQUIRED BY LAW TO IMMEDIATELY REPORT THE DETENTION OF ANY MINOR TO "A JUDGE OF THE DISTRICT COURT. . ." IN COMPLIANCE WITH 10 O.S. 1977 Supp., 1107 [10-1107](B) (CATHERINE GATCHELL NAIFEH)